Mr. Presiding Justice Niehaus delivered the opinion of the court. 5. Instruction's, § 137*—when properly refused. Instructions stating that the jury must make their finding under their oaths concerning a certain feature of a case are properly refused. 6. Mikes and minerals, § 186*—when instruction in action by miner for injuries from falling of top of cage is erroneous. In an action for injuries sustained by a miner in a coal mine, where violation of a statute was involved and the plaintiff also charged common-law negligence, and defendant claimed that the only purpose of the said statute was to protect persons who were in a cage from falling objects, and that plaintiff was not entitled to recover because he was not injured by a falling object, held that an instruction practically directing a verdict for the defendant in case they found that the injury was not caused by a falling object was properly refused, as it limited the right of recovery to injuries resulting from a violation of the statute, and ignored the plaintiff’s right to recover if there was sufficient evidence under the counts charging common-law negligence. 7. Instructions, § 137*—when properly refused. An instruction leaving the jury to determine whether under the evidence there was a violation of a statute as a matter of law is properly refused.